Case 1:20-cv-00099-JRS-DML Document 19 Filed 03/18/20 Page 1 of 1 PageID #: 122




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

 RUTH BERRY,                                       )
                                                   )
                              Plaintiff,           )
                                                   )
                         v.                        )     No. 1:20-cv-00099-JRS-DML
                                                   )
 EQUIFAX INFORMATION SERVICES,                     )
 LLC, et al.                                       )
                                                   )
                              Defendants.          )

           Order Resetting Telephonic Initial Pretrial Conference
       The court, on its own motion, VACATES the telephonic initial pretrial

 conference set for March 31, 2020, and RESETS it for April 7, 2020, at 11:00 a.m.

 (Eastern). All other provisions of the court’s Order Setting Initial Pretrial

 Conference (Dkt. 9) remain in full force and effect.

       So ORDERED.
       Date: 3/18/2020                     ____________________________________
                                              Debra McVicker Lynch
                                              United States Magistrate Judge
                                              Southern District of Indiana
 Distribution:
 All ECF-registered counsel of record by email through the Court’s ECF system
